UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 Form 10-Q/A (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended July 31, 2010 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number: 001-31314 Aéropostale, Inc. (Exact name of registrant as specified in its charter) Delaware 31-1443880 (State of incorporation) (I.R.S. Employer Identification No.) 112 W. 34th Street, New York, NY (Address of Principal Executive Offices) (Zip Code) (646) 485-5410 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes RNo £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes R No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filerþ Accelerated filero Non-accelerated filero Smaller reporting (Do not check if a smaller reporting company) companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).YesoNoþ The Registrant had 92,455,136 shares of common stock outstanding as of August 27, 2010. Explanatory Note We are filing this Form 10-Q/A to our Quarterly Report on Form 10-Q for the quarter ended July 31, 2010 as originally filed with the Securities and Exchange Commission on September 8, 2010 (the “Form 10-Q”).The sole purpose of this Form 10-Q/A is to file an amended Exhibit 10.7. Certain portions of the information that was omitted from the Exhibit 10.7 that was originally filed with the Form 10-Q pursuant to a request for confidential treatment under Exchange Act Rule 24b-2 have now been included. In connection with the filing of this Form 10-Q/A and pursuant to the rules of the Securities and Exchange Commission, we are including with this Form 10-Q/A currently dated certifications pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. Except as described above, no other changes have been made to the Form 10-Q.This Form 10-Q/A speaks as of the original filing date of the Form 10-Q, does not reflect events that may have occurred subsequent to the original filing date, and does not modify or update in any way disclosures made in the Form 10-Q. PART II — OTHER INFORMATION Item 6.Exhibits The following documents are the exhibits to this Form 10-Q/A.For convenient reference, each exhibit is listed according to the Exhibit Table of Item 601 of Regulation S-K. Exhibit No. Description Second Amended and Restated Loan and Security Agreement, dated November 13, 2007, by and between Bank of America, N.A. and Aéropostale, Inc.* # Second Amended and Restated Equity Interest Pledge Agreement, dated November 13, 2007, by and between Bank of America, N.A. and Aéropostale, Inc. ** Second Amended and Restated Guaranty , dated November 13, 2007, by and between Bank of America, N.A. and Aéropostale, Inc. ** Second Amended and Restated Security Agreement, dated November 13, 2007, by and between Bank of America, N.A. and Aéropostale, Inc. ** Certification by Thomas P. Johnson, Chief Executive Officer, pursuant to Section302 of the Sarbanes-Oxley Act of 2002. * Certification by Michael J. Cunningham, President and Chief Financial Officer, pursuant to Section302 of the Sarbanes-Oxley Act of 2002. * Certification by Thomas P. Johnson pursuant to 18U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002. ** Certification by Michael J. Cunningham pursuant to 18U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002. ** * Filed or furnished herewith. ** Filed as Exhibit to the Company’s Form 10-Q filed with the Securities Exchange Commission on September8,2010. # Certain Confidential Information contained in this Exhibit was omitted by means of redacting portions of the text and replacing each of the redacted portions with an asterisk. A complete copy of this Exhibit has been previously filed separately with the Secretary of the Securities and Exchange Commission without the redaction pursuant to a Confidential Treatment Request under Rule 24b-2 of the Securities Exchange Act of 1934, as amended. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Aéropostale, Inc. /s/ THOMAS P. JOHNSON Thomas P. Johnson Chief Executive Officer (Principal Executive Officer) /s/ MICHAEL J. CUNNINGHAM Michael J. Cunningham President — Chief Financial Officer (Principal Financial Officer) Dated: December 3, 2010
